 

EPP A TT,
98 6E1L2 LSLY C7220 £206 FLLG

dNdXold/WOo'sdsn G/L GX G/L GL:
802 120 Jp,

8r6/-000-91-069/
e10z ‘UEP OOF [8deT

 

 

 

# ONIMOVAL SdSN ©

®DIAUIS TWLSOd

90869 TmosstW ‘pretysurads ‘epoo HD eu} URDS SF1VLS G3LINN
fem suoumey 0 uyor ZZZ ‘dnyoig ebeyoeg ‘pauinbai eq Aew jaqe| uoesejoap

asnoyyIn0D *S'N OOFT aay aINPayos Oo]
:AnosstW JO YOTAIsSTq usazsay i

AOD FOTIISTC seqeIs peqtug et

ano 942 JO AIST) 28 elle O6L0 SEG ZLLS SOS6

IM

YAEWNNeONMOVYEL SdSN

0€92-908S9 OW GISI4DNINdS
ANDid SNOWWYH 0 NHOF'S 222.
dIHs

SWO}SNO & ‘Aj/EUONEUIS]UI PESN UdUA, =

Enaliea
goase 6:18-cr-03042-SRB Document 237-2 Filed 07/16/20 Page

    

[2909]

O¢/E€lL/2O0 :AVO AYSAMSC G3aLoSdXx3

Wa”

eezve-sesueyay ‘AITO 3se1710g
0006 XOd *O*d

           

 

 

MOExeTdmo) [TeuOT}]DeII10D [eIepeg 9001
SyO-ZETee# “30a Ter9pad ZO OF'Lt 910
uosuTtqoy UeTony
@® AVG-E IVA ALIHOIYdd .
1S 83 pag ert. | eevee 60-SeZ0ELZero mA
Ree Se ee ( i Geter 00 O$
ae Sl : a divd ADVLSOd SN

 

 

 

 

 

se wo ee H Ea |..
